Citation Nr: 9908558	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-18 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
private medical care.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to May 
1977.  This is an appeal from a January 1996 decision by the 
Department of Veterans Affairs (VA) Medical Center, Allen 
Park, Michigan (Originating Agency) which denied entitlement 
to reimbursement or payment of the medical expenses incurred 
in connection with the veteran's treatment at the Sturgis 
Medical Center, Sturgis, Michigan, on December 7, 1995, and 
the Borgess Medical Center from December 7 to December 10, 
1995.  In November 1998, the veteran and his wife testified 
at a hearing before a member of the Board of Veterans' 
Appeals (Board) sitting in Washington, D.C.  The case is now 
before the Board for appellate consideration.

The veteran has raised the issue of entitlement to service 
connection for a heart disability.  This matter is not in an 
appellate status and is referred to the regional office for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The veteran was treated at the Sturgis Hospital, Sturgis, 
Michigan, on December 7, 1995, for a myocardial infarction.

3.  He was transferred by air medical transport to the 
Borgess Medical Center on December 7, 1995, where he remained 
until December 10, 1995.

4.  The veteran had not obtained prior authorization from the 
VA for any of the private medical treatment he received.

5.  The veteran had not established service connection for 
any disability at the time he was being treated and no such 
claim was pending.
CONCLUSION OF LAW

The criteria for reimbursement or payment of the expenses 
related to his treatment at the Sturgis Medical Center, 
Sturgis, Michigan, on December 7, 1995, and at the Borgess 
Medical Center from December 7 to December 10, 1995, have not 
been met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. 
§§ 17.52,17.53,17.54, 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.

The record reflects that the veteran was treated at the 
Sturgis Hospital, Sturgis, Michigan, on December 7, 1995, for 
a myocardial infarction.  He was transferred by air medical 
transport to the Borgess Medical Center on December 7, 1995, 
where he remained until December 10, 1995.  The record does 
not reflect that the veteran had obtained prior authorization 
from the VA for the foregoing private medical treatment.  The 
veteran had not established service connection for any 
disability at that time and no such claim was pending.

It is contended, in substance, that reimbursement or payment 
of the private medical expenses should be granted by the VA 
since the veteran's condition constituted a medical emergency 
and the VA was notified of his private hospital admission 
within 72 hours of the admission.

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-VA 
facilities in order to furnish hospital care to a veteran for 
the treatment of a service-connected disability; a disability 
for which a veteran was discharged or released from active 
military, naval or air service; a disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability; a disability associated with and held 
to be aggravating a service-connected disability; or any 
disability of a veteran participating in a rehabilitation 
program under VA auspices.  38 C.F.R. § 17.52(a)(1).

The admission of any patient to a private or public hospital 
at VA expense will only be authorized if a VA medical center 
or other Federal facility to which the patient would 
otherwise be eligible for admission is not feasibly 
available.  A VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. § 17.53.

The admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance. 

In this case, the evidence does not establish that the 
veteran was eligible for non-VA contract care by satisfying 
the requirements of 38 C.F.R. § 17.52(a)(1).  A VA medical 
center may not have been feasibly available for treatment, 
but the veteran did not meet the statutory or regulatory 
requirements for eligibility for non-VA hospital care.  Thus, 
although the VA may have been notified of the veteran's 
private hospital admission within 72 hours of the admission, 
his care could not have been authorized since he was not 
eligible for non-VA hospital care at VA expense.

In order to obtain reimbursement or payment of the cost of 
private medical services obtained without prior authorization 
from the VA, it is necessary that the services be either for 
an adjudicated service-connected disability, or a nonservice-
connected disability associated with and aggravating a 
service-connected disability or the services may be for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability or 
for any illness or injury in 

the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31.  In 
addition, a medical emergency must exist, with delay in 
obtaining the services being hazardous to the veteran's life 
or health and no VA or other Federal facilities may be 
feasibly available to provide the services.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.

In this case the veteran has not established service 
connection for any disability and no claim was pending at the 
time of treatment.  Thus, the initial requirement for 
reimbursement or payment of the medical services in question 
under the above statute and regulation pertaining to 
unauthorized medical services has not been established.  
Under the circumstances, favorable action in connection with 
the veteran's appeal is not in order regardless of whether a 
medical emergency was present at the time of the veteran's 
admission to the private hospital and whether VA or other 
Federal facilities were feasibly available for treatment.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  In this regard, it 
should be noted that although the veteran subsequently 
initiated a claim for service connection for a heart 
disability, the effective date of a grant of service 
connection for any such condition would be subsequent to the 
private medical treatment in question and would not, 
therefore, serve to establish eligibility for reimbursement 
or payment of that treatment.  38 C.F.R. § 17.126.

The Board has carefully reviewed the entire record in this 
record, including the testimony presented by the veteran and 
his wife at the November 1998 hearing on appeal; however, the 
Board does not find the evidence to be so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107.



ORDER

Entitlement to reimbursement or payment of the cost of 
private medical care is not established.  The appeal is 
denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

